DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election of Species 2 (Figure 5) in the reply filed on 4/29/2021 is acknowledged. 
Claims 7-11 are withdrawn as being drawn to a nonelected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-4 and 6 are rejected due to being dependent from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo (US Pub No. 2014/0249545).

    PNG
    media_image1.png
    560
    905
    media_image1.png
    Greyscale
	






Figures 2A-6) an elongated insertion section (30); a grasper (14) supported by a distal end of the insertion section so as to be openable and closable (Figures 2B and 6), the grasper including a pair of grasping pieces (11, 12), at least one of which is rotatably supported relative to the insertion section (Figure 6); a generator (motors as disclosed in Paragraph 0043) disposed at a proximal end of the insertion section and generating a force to drive the grasper (Paragraph 0043); a transmitter (21) (Figure 2B) transmitting the force generated by the generator to the distal end of the insertion section (Figure 5) (Paragraphs 0095-0100); an amplifier (37a) (Figure 5) amplifying the force transmitted through the transmitter (Paragraphs 0102-0103); and a toggle (15, 18, 16, 17) (Figure 3) amplifying and converting the force amplified by the amplifier into a force directed to open or close the grasper (Figures 2B and 6), wherein the toggle includes a pair of links (15, 18) each having a first end and a second end (see annotated figure above), the first ends being rotatably connected to proximal end portions of the respective grasping pieces (clearly shown in Figures 2B-3 and in the annotated figure above), the second ends being rotatably connected to each other (clearly shown in Figures 2B-3 and in the annotated figure above) and being supported so as to be movable along a movement axis extending in a longitudinal direction of the insertion section (Figures 2B and 6) [The links 15, 18 would have a small degree of longitudinal movement when the jaws are opened and closed as shown in Figures 2B and 6]; the pair of links have a length larger than a distance between the second end and the movement axis (Figures 2B and 6) [The links 15, 18 would have a small degree of longitudinal movement when the jaws are opened and closed as shown in Figures 2B and 6 which would be smaller than the length of the links]; and a length of a line segment connecting the second end to a rotation center of the grasping pieces and being projected onto the movement axis is smaller than a length of a line segment connecting the first end and the rotation center and being projected onto the movement axis (Figures 2B and 6), the transmitter (21) is a wire that transmits a pulling force along the longitudinal direction of the insertion section (Figure 5) (Paragraphs 0095-0100), and the amplifier (37a) includes a fixed pulley around which the wire is wrapped (Figure 5) (Paragraphs 0102-0103), the fixed pulley being supported so as to be rotatable about a shaft fixed to the insertion portion (shaft that is disposed in the center of the pulley 37a as shown in Figure 5).
Regarding claim 6, wherein the amplifier (37a) amplifies the force by reducing a speed at which the transmitter (21) is moved by the force supplied by the transmitter (Figure 5) (Paragraphs 0095-0103). 

Allowable Subject Matter
          Claims 1-4 would be allowable if they overcome the 112 rejection set forth in this office action.  
          The prior art fails to disclose the amplifier including a movable pulley supported by the wire wrapping around the movable pulley so as to be movable in the longitudinal direction of the insertion section, the movable pulley having a rotation shaft connected to the second ends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771